PER CURIAM.
With all the evidence offered by the plaintiff below admitted, we are of opinion' that it is insufficient to establish title to the lot in controversy. Besides, see Boulo v. N. O., M. & T. R. R., 55 Ala. 480-493. But, however this may be; the plaintiff’s-claim is barred by the statute of limitations of the state of Alabama, as construed by the Supreme Court of that state. See Woodstock Iron Co. v. Fullenwider, 87 Ala. 584, 6 South. 197, 13 Am. St. Rep. 73; Lowery v. Davis (Ala.) 8 South. 79. The judgment of the Circuit Court is affirmed.